DETAILED ACTION
	This is an allowability notice in response to amendments filed 04/19/2022. Claims 1-9 and 15 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Based on the amendments and arguments made, the claims have overcome the previous prior art rejections. The prior art of record teaches switching travel path guidance based on sensor availability and determining a lateral distance between two travel paths (Hayakawa, JP 2006126980); switching travel path guidance based on the terrain of the road (Matsuno, US 20160272243); and determining the accuracy of map data based on comparing an expected trajectory to a sensed trajectory (Ferguson, US 20190197903; Oyama, US 10310503). In an updated search prior art was found that teaches determining a second route based on an offset from the first route meeting a threshold (Pu, US 20190316927). However, prior art was not found that teaches determining the likeness between two determined paths based on the gap between the paths being within a threshold as taught by independent claims 1 and 9. Thus, the prior art does not singly or in combination teach all of the claim limitations together.
The prior art of record further teaches comparing the tangent of a virtual circle with a radius corresponding to a turning radius to compare a current route of a vehicle to a previous route (Shinkai, US 20180310461). However prior art was not found that teaches the first traveling path and the second path traveling path are determined to have likeness when an angle between tangents to the first and second traveling paths at points having a minimum distance to each other is less than a predetermined threshold as taught by independent claim 2. Thus, the prior art does not singly or in combination teach all of the claim limitations together.
The prior art of record teaches determining a deviation between a target speed and an actual speed to select a target path of a vehicle (Ishida, US 5646850). However, prior art was not found that teaches acquiring a current speed of the host vehicle and a designed speed when traveling on the second traveling path; determining whether the host vehicle can change the current speed to follow the designed speed upon switching from the first traveling path to the second traveling path; and switching from the first traveling path to the second traveling path when the host vehicle is determined to be able to follow the designed speed as taught by independent claim 4. Thus, the prior art does not singly or in combination teach all of the claim limitations together.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Allowable Subject Matter
	Claims 1-9 and 15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664